Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Handerek (US Pub. No. 2012/0127459) in view of Kim (US Pub. No. 2007/0012112) and further in view of Gebs (US Patent No. 10,388,434).
Regarding claim 1, Handerek teaches an integrated distributed optical fiber sensing system comprising: 
a distributed fiber optic sensing (DFOS) interrogator in optical communication with the one or more optical fiber cables (see paragraph [0042]; “…FIG. 1 there is shown an example distributed optical sensing system … although other fibre types having two or more waveguides extending together along the fibre may be used. The sensor fibre 10 is coupled to an interrogator system 11.”).
Handerek teaches optical fiber sensing system comprising one or more optical fiber cable, as discussed above, and differs from the claimed invention in that Handerek does not teach one or more Ethernet cables and one or more computing systems in electrical communication with the one or more ethernet cables.  Kim teaches network of sensors in communication with a 
Furthermore, the combination of Handerek and Kim does not specifically teach a hybrid ethernet/optical fiber cable.  However, hybrid cables where one or more optical fiber is combined with one or more electrical cable is well known.  Gebs teaches hybrid communication cable comprising optical cables and electrical cables (see col. 3, lines 46-49; “…suitable cables may include any number of transmission media including but not limited to one or more twisted pairs, optical fibers, coaxial cables, and/or power conductors.”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the cables of the distributed sensing system of Handerek and Kim by combining the one or more optical fiber and the one or more Ethernet cables in a hybrid Ethernet/optical fiber cable, as taught by Gebs, in order to simplify installation by running a single hybrid across desires area.  Furthermore, applying a known technique of combing different communication cables into a single hybrid/composite would yield a predictable result.
Regarding claim 7, wherein the DFOS interrogator is interconnected to individual sensory areas via the one or more optical fiber cables in a distributed network (Handerek: see paragraph [0042]; “…FIG. 1 there is shown an example distributed optical sensing system … .

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Godfrey (US Pub. No. 2020/0124489) is cited to show distributed pressure sensing.
Hu et al (US Pub. No. 2020/0007228) is cited to show distributed fiber sensing interrogator with detachable end.
Lewis et al (US Pub. No. 2019/0025094) is cited to show distributed fibre optic sensing.
Bao et al (US Pub. No. 2019/0003879) is cited to show improved optical fiber sensing system.
Suzuki et al (US Pub. No. 2018/0332371) is cited to show composite cable comprising optical and electrical cables.
Davis et al (US Patent No. 8,661,907) is cited to show distributed acoustic sensing system.
Kishida (US Pub. No. 2006/0018586) is cited to show distributed optical fiber sensor system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637